                                                                                David L. Axelrod
                                                                                Tel: 215.864.8639
                                                                                Fax: 215.864.8999
                                                                                axelrodd@ballardspahr.com




June 2, 2020


Via E-mail

Honorable Paul S. Diamond
United States District Judge for the Eastern District of
Pennsylvania
James A. Byrne U.S. Courthouse
601 Market Street
Philadelphia, PA 19106

Re:      United States v. John Dougherty, et al., Case No. 2:19-cr-00064-JLS

Dear Judge Diamond:

Yesterday, we wrote the Court requesting an evidentiary hearing in support of John
Dougherty’s Motion to Suppress Title III Wiretap Evidence. After sending that letter the
United States Attorney’s Office informed Mr. Dougherty’s counsel that it would oppose this
request. Mr. Dougherty respectfully requests an evidentiary hearing on the additional
grounds contained in this letter.

In the initial Application, dated April 29, 2015, Agent Blake affirmed that “[n]ormal
investigative procedures have been tried and have failed, appear unlikely to succeed if tried,
or are too dangerous to employ.” Blake Aff. 4/29/15 (“Blake Aff.”) ¶ 18. The affidavit,
though it states key Title III language in cursory fashion, fails to “lay a factual predicate” as
to why a wiretap was necessary to investigate the target crime of embezzlement which is
usually investigated and prosecuted with other less-intrusive investigatory methods. In an
evidentiary hearing Mr. Dougherty would explore why those other techniques were not
employed and relied upon and why a wiretap was deemed necessary.

Mr. Dougherty would also explore a critical omission in Agent Blake’s Affidavit. In the
Affidavit, Agent Blake alleges numerous instances where (1) Mr. Dougherty communicated
with his alleged co-conspirators by text message, and then (2) these alleged co-conspirators
proceeded to purchase goods at stores using Local 98 funds. See Blake Aff. ¶ 31. Agent
Blake then asserts that a Title III intercept is necessary to ascertain the communications
among Mr. Dougherty and his co-conspirators which would be evidence of the
embezzlement of union funds. See id. ¶ 57.




DMEAST #41299050 v1
Honorable Paul S. Diamond
June 2, 2020
Page 2


Though cellular service providers do not maintain text messages as a matter of course, a
government entity like the Department of Justice can request the preservation of information
(such as text messages) pursuant to 18 U.S.C. § 2703(f), and the service provider is required
to preserve that information for 90 days. In investigating the Target Offenses, the
government could have requested preservation of Mr. Dougherty’s text messages pursuant to
18 U.S.C. § 2703(f), and then obtained a search warrant to obtain the content of these text
messages. Had the government followed this procedure it could have obtained the content of
the text message described in paragraph 31 of the Blake Affidavit. However, the Blake
Affidavit omits any discussion of this process and why the government did not attempt this
first before obtaining a Title III wiretap. Instead, Agent Blake simply asserts that:

              DOUGHERTY and the other TARGET INTERCEPTEES have
              communicated using AT&T Wireless for their cellular service, but
              AT&T does not retain text message content. Therefore, even
              though your affiant has probable cause that TARGET
              TELEPHONE #1 is being used to send text messages in
              furtherance of the schemes described above, a search warrant
              cannot be used to obtain the text messages.

Blake Aff. ¶ 64. This statement omits critical information that undercuts Agent Blake’s (and
the government’s) assertions regarding exhaustion and necessity. For these reasons, Mr.
Dougherty respectfully requests an evidentiary hearing.

Respectfully yours,



David L. Axelrod

DLA


cc:    AUSA Frank R. Costello
       AUSA Paul L. Gray
       AUSA Richard P. Barrett
       All Defense Counsel of Record
